Citation Nr: 1317116	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to cold injury.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought.  


FINDINGS OF FACT

1.  The Veteran has not had a psychiatric disorder to include PTSD during the appeal period.

2.  The Veteran has not had peripheral neuropathy of the left upper extremity, claimed as due to cold injury, during the appeal period.

3.  The Veteran has not had peripheral neuropathy of the right upper extremity, claimed as due to cold injury, during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f), 4.125(a) (2012).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity, claimed as due to cold injury, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity, claimed as due to cold injury, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in August and October 2010 and August 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated that he was receiving disability payments from the Social Security Administration.  

VA examinations have been conducted in November 2010 and June 2012.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   
 

II.  Factual Background and Analysis

The Veteran's DD Form 214 shows that the Veteran received the Korean Service Medal with two Bronze Service Stars, reflecting service in Korea during the Korean War and indicating participation in campaigns there.  

Service treatment records show no indication in service of any psychiatric problems or any injuries associated with any claimed stressor; or any vascular, neurologic, or musculoskeletal system problems involving any upper extremity.   The March 1954 examination at the time of release from active duty shows that psychiatric, vascular system, neurologic, and upper extremities evaluations were normal.

Private and VA treatment records on file are dated from March 1954 to May 2009, and VA medical records of problem lists most recently printed in July 2012.  None of these treatment records contain a diagnosis of a psychiatric disorder or of any residual of cold injury to include peripheral neuropathy of either upper extremity.  

Private treatment records dated from 1976 to 2009 do show some complaints of cervical spine and shoulder pain and stiffness associated with a motor vehicle accident in late November 1988.  Subsequent private treatment records include a diagnosis of minimal herniation of the C5-6 disc (MRI in January 1989).  A March 1989 report noted the November 1988 motor vehicle accident and resulting neck pain, and findings that neurologic examination was normal and that the problems were musculoligamentous.  

An August 1990 preliminary diagnostic test report contains a finding of acromioclavicular joint arthritis.  A January 1991 statement noted the Veteran was injured in 1988 in a motor vehicle accident when his car was rear ended by another car.  The Veteran experienced low back and neck pain, and pain in the right shoulder.  The treating physician noted that examination of the shoulder showed that the Veteran had a definite impingement syndrome with limited abduction, internal rotation and external rotation, and may have some adhesive capsulitis.  Another private treatment record in January 1991 shows complaints of reoccurring back and right shoulder pain, with findings of arthritis of the right shoulder.

During a November 2010 VA psychiatric examination the Veteran reported current symptoms of feeling sad occasionally when watching a war movie or hearing about a soldier being killed.  The Veteran reported that the symptoms were mild in severity, episodic, and fluctuating.  He did not have trouble sleeping and had no history of violent behavior or suicide attempts.  The report noted that the Veteran did not report any other psychiatric disorder; that he was not taking any medication or receiving psychotherapy in the last year; and that he had not been hospitalized or made any emergency room visits for any psychiatric problems. 
 
The Veteran reported traumatic (stressor) events as follows: being in combat and seeing a few U.S. soldiers killed and others injured in December 1952.  He reported that while in Korea he had to make a "hundred yard dash" to avoid snipers shooting at him and others.  The Veteran denied reexperiencing the traumatic event.  He did not demonstrate any avoidance of stimuli associated with the trauma.  The Veteran did not experience an increased arousal due to the traumatic event in terms of difficulty staying or falling asleep, irritability or outbursts of anger, exaggerated startle response, difficulty concentrating, or hyper-vigilance.

After mental status examination and medical record review, under Axis I diagnosis the examining  VA psychiatrist stated that the Veteran did not meet criteria for an Axis I diagnosis of any mental disorder.  

The report of a June 2012 VA examination for cold injury contains a medical history showing that service treatment records were negative for complaints or treatment for cold injury.  That history also noted that the Veteran reported the following.  He served in Korea during the winter months of 1950, and two to three years later he had cold sensitivity in his hands and they were very cold in cold temperatures.  He was not sure if he had numbness or tingling in the hands.  He did not remember any diagnosis of upper extremity neuropathy.  He reported he had no history of tissue loss, ulcers, changes in fingernails or increased sweat.  He reported he had occasional weakness.  He was not on any medication for neuropathy, and had not had an EMG (electromyography).  He reported he was diabetic since the early 2000s and there was no diagnosis of associated neuropathy.   

During examination the Veteran reported complaints of arthralgia and cold sensitivity of the hands.  X-ray examination showed osteoarthritis of both hands.  After X-ray examination the report contains impressions of:
(1) left hand: minimal degenerative arthritic changes demonstrated at the first carpometacarpal joint and second and third metacarpophalangeal joints; and minimal degenerative change demonstrated at the distal interphalangeal joints of the second and third fingers; there was no other significant abnormality.  
(2) right hand: minimal deformity at the distal part of the second metacarpal bone, most likely secondary to old trauma; associated minimal degenerative arthritic changes present in this area; minimal degenerative changes demonstrated at the third metacarpophalangeal joint and distal interphalangeal joint of the second finger; there was no other significant abnormality.

The June 2012 VA examination report contains an opinion that the Veteran did not have a cold weather injury, nor was there any evidence he had ever been diagnosed with any cold weather injury or neuropathy.  The report contains an opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that: there was no evidence of cold injuries reported in service or neuropathy in treatments; the evidence does not support that the Veteran has neuropathy or any residual of cold injuries; and there is no reported cold sensitivity in medical records or service records.

Psychiatric Disorder to Include PTSD

Establishing service connection specifically for the psychiatric disorder of PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2009).
  
A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At no time during the pendency of this claim has there been a diagnosis of any psychiatric disorder, to include PTSD.  The record does not contain any service treatment record evidence of any diagnosed psychiatric condition or any evidence of a psychiatric disorder since service.   In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no diagnosis of a psychiatric disorder to include PTSD by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a psychiatric disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a psychiatric disability a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of any psychiatric disability, to include PTSD, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. § 3.304(f).   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see also 38 C.F.R. § 3.304(f). 

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 
  
Peripheral Neuropathy of the Upper Extremities,
Claimed as Due to Cold Injury

The Veteran claims entitlement to service connection for peripheral neuropathy of the left upper extremity, and peripheral neuropathy of the right upper extremity, both claimed as due to cold injury in service.  He is not claiming service connection (in-service injury, disease, or aggravation of pre-existing disorder), and the evidence does not show any such etiological connection, for any present objective findings on file of: osteoarthritis of both hands; or musculoligamentous or orthopedic/arthritis conditions of the cervical spine or right shoulder which has been associated with a November 1988 motor vehicle accident. 

At no time during the pendency of this claim has there been a diagnosis of any peripheral neuropathy of the left or right upper extremities, or of any other residuals of cold injury of an upper extremity.  The record does not contain any service treatment record evidence or post-service medical evidence of any diagnosed condition of peripheral neuropathy of the left or right upper extremity or any cold injury or residuals thereof.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
There is no diagnosis by a medical professional of any peripheral neuropathy of the left or right upper extremities, or of any other residuals of cold injury, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a disability of peripheral neuropathy or residuals of cold injury disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a peripheral neuropathy/cold injury disability a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of a peripheral neuropathy of the left or right upper extremity, claimed as due to cold injury, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the left upper extremity, claimed as due to cold injury; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the right upper extremity, claimed as due to cold injury; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for a psychiatric disorder to include PTSD is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to cold injury, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to cold injury, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


